Citation Nr: 1427718	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for residuals of trauma to the left eye.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran has service in the Army National Guard of New Hampshire and as a Reserve of the United States Army from December 1965 to December 1971 with multiple verified periods of active and inactive duty for training (ACDUTRA/INACDUTRA), to include INACDUTRA on September 23, 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In December 2010, the Veteran testified at a Videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A copy of the hearing transcript is of record.  A February 2012 letter notified the Veteran that the VLJ who conducted the December 2010 hearing is no longer employed at the Board, and consequently, if his right to participate in another Board hearing.  See 38 C.F.R. § 20.717.  In March 2012, however, the Veteran declined an opportunity for a new hearing.  

In March 2011, the Board denied entitlement to service connection for residuals of trauma to the left eye.  In December 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this case to the Board.  In July 2012, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.   

In May 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 




FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's current left eye disability is a residual of injury sustained during INACDUTRA on September 23, 1967. 


CONCLUSION OF LAW

The Veteran's current left eye disability was caused by injury during INACDUTRA on September 23, 1967.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.6 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Active military, naval, or air service includes any period of  active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2013).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d). 

A September 23, 1967 Investigation Report and Line of Duty and Misconduct Status shows that during INACDUTRA on September 23, 1967, the Veteran sustained gun powder burns and injury to the left side of his face from a blank fired from an M-1 rifle during riot control training.  It indicates that no damage to the eye resulted as checked by a medical physician.  An individual sick slip that same day shows that treatment included aspirin and a tetanus shot.  

Private treatment records show that in June 2004, Dr. JIL, M.D. began treating the Veteran for a retinal detachment in his left eye.  At that time, he had a detached retina with multiple retinal breaks.  

In a February 2007 statement, Dr. JIL noted that the Veteran informed him that when he was in the military he was shot around his left eye with a blank from a M-1 rifle from about six inches away.  The Veteran reported that his left eye area was showered with pellets, that his head was thrown back from the blast of the rifle, and that there were multiple pellets around his left eye and eyelid.  Dr. JIL stated that it is clear from the Veteran's description of the in-service incident that he suffered a significant force to his left eye.  He stated that it is well established that such an injury may eventually lead to vitreous degeneration and many years later to retinal tears and detachment.  He opined that it is probable that the in-service injury described by the Veteran was the cause of his retinal detachment and ultimate reduction in vision.  

In August 2009, Dr. JIL reiterated that it is clear from the Veteran's description of his in-service injury that he suffered a significant force to his left eye and that it is well established that such an injury may lead to vitreous degeneration and retinal detachment, even many years after the injury.  He enclosed medical literature concerning diseases of the retina showing that detachments after ocular trauma have been reported to occur up to 40 years after injury.  He opined that it is more probable than not that the Veteran's in-service injury was the cause of his retinal detachment and ultimate reduction in vision.  

In October 2009, Dr. JLM, M.D. indicated that the Veteran was referred to him for a second opinion as to the etiology of his left eye retinal detachment.  He saw the Veteran and reviewed his medical record as it pertained to his care at that facility.  He noted that the Veteran described an event during service where he was accidently shot around his left eye with M-1 rifle blank at close range, which showered the area with pellets and a significant blast injury.  He stated that while retinal detachments can be caused by multiple etiologies, certainly longstanding trauma is one risk factor for the development of retinal detachment.  

In a December 2009 statement, Dr. RP noted the Veteran's report of injury around his left eye during service.  Given that trauma, he stated that it is not surprising that the Veteran suffered retinal detachment.  He opined that the Veteran's ocular history is more likely than not attributable to his injury during military service.

In a May 2012 statement, Dr. PC, M.D. indicated that he reviewed pertinent medical records provided to him in regards to the Veteran, to include his service treatment records pertaining to the September 1967 injury, post-service eye treatment records, and lay statements of the Veteran and others who witnessed the incident and/or injury.  He noted that the Veteran suffered from a retinal detachment and progressive visual loss in his left eye.  He stated that at the time of diagnosis in 2004, the Veteran had no recognizable risk factors for the development of a retinal detachment other than his in-service ocular trauma.  He indicated that while there is disagreement as to the exact events that occurred on the day of the injury, he had reviewed the statements of the Veteran, his wife, and fellow reservists who all recollected an injury around the Veteran's left eye with the ultimate outcome being an injury to the face near the globe.  He indicated that even a detailed neuroophthalmological examination would not have seen evidence of a retinal injury at the time the injury occurred, but the mechanism for eventual detachment was in place.  He indicated that the fact that there was no documented injury to the left eye itself at the time of the incident is of little consequence as indirect trauma to the head or body has been associated with the eventual development of retinal detachments.  Dr. PC cited medical literature indicating that both blunt and penetrating trauma are well documented risk factors for the development of rhegmatogenous retinal detachment, which have been shown to result in retinal detachment up to 40 years after an eye injury.  After a thorough review of the Veteran's medical records, as well as a review of military records and lay statements of the Veteran, his wife, and his fellow reservists who witnessed the injury and/or the aftermath of the injury, it is his medical opinion that the Veteran's retinal detachment is as likely as not the result of his trauma during service in 1967.  He stated that this opinion is based on the evidence of an injury to the Veteran's face and eye, his worsening in-service visual acuity, his lack of other known risk factors for retinal detachment, the opinion of his treating ophthalmologists and a thorough review of the pertinent medical literature on the subject.

During VA eye examination in June 2013, the examiner noted that the Veteran was diagnosed with left eye retinal detachment in 2004 and in 2007, he underwent a left eye corneal transplant.  During examination, the Veteran reported that in 1967 during a riot control training exercise he was shot in the face with a M-1rifle blank.  He stated that there was no flash suppression and that he was hit by black gun powder.  He stated there was gun powder all around his left eye and two years after the incident he started having to wear glasses.  He indicated that in the late 1990s Dr. D who had treated him since the 1980s was concerned about something, but never documented it in his records.   In 2004, the Veteran reported developing a retinal detachment in his left eye, for which he had undergone multiple surgical repairs, including a corneal transplant since 2004.  The examiner indicated that his review of the Veteran's service records indicated that there was no evidence of eye trauma from the incident, only facial trauma.  Post-service treatment records dating since 1989 indicated that from 1989 to 2004, the Veteran's visual acuity was correctable to 20/20 bilaterally.  Records showed that he had astigmatism bilaterally and of approximately the same severity bilaterally.  They also showed some hyperopia bilaterally.  Then, in 2004, the Veteran reported new floaters at which time he was noted to have a mild vitreous hemorrhage from posterior vitreous detachment (PVD), with no tears or holes.  Two weeks later, he was seen for follow-up with reabsorbing vitreous hemorrhage and still no tears or holes.  In May 2004, he was sent to Dr. W for a retinal detachment.  He underwent multiple retinal repairs since, and also developed a decompensated cornea in the left eye that required a corneal transplant, which had since failed.  He stated that the Veteran has a very severe vision loss in his left eye as a result of a combination of multiple retinal detachments and a failed corneal transplant. 

Ultimately, the June 2013 VA examiner opined that the Veteran's claimed left eye condition was less likely than not incurred in or caused by the claimed in-service injury.  He reasoned that while the Veteran alleged that he sustained a gun powder burn from a blank M-1 rifle that hit the left side of his face, his service records showed trauma in the form of gunpowder to the face, but no ocular trauma as a result.  He noted Dr. JIL's opinion that trauma to the left eye "may eventually lead to vitreous degeneration, and many years later to retinal tear and detachment;" however, the examiner believed such opinion was in error because the Veteran "may have misrepresented the nature of the injury."  He stated that it is more likely that Dr. JIL did not have the Veteran's military records.  He noted that Dr. JIL stated that pellets had hit the Veteran's lids.  The examiner stated that the records and the Veteran's description of the indecent during VA examination indicated that there was no gun powder around his eyes.  The examiner stated that there was no indication of blunt trauma or any trauma directly to the Veteran's eye.  The examiner also noted that from 1989 to 2004, there was never any mention of any vitreous opacities, condensation, vitreoretinal adhesion, or any retina tears.  In 2004, when the Veteran was about 60 years old, he reported seeing new floaters and was evaluated by Dr. D and diagnosed with a vitreous hemorrhage as a result of a posterior vitreous detachment in April 2004.  Two weeks later, the hemorrhage was reabsorbing, and there were still no findings of any retinal tears or breaks.  Then, in May 2004, he was sent to Dr. W for his retina and he had subsequent retinal detachment surgery by Dr. JIL.  Based on lack of blunt trauma to the eye, the examiner opined that the in-service training accident was less likely than not the cause of the Veteran's retinal detachment.  In that regard, he stated that posterior vitreous detachment is most commonly caused by aging (50 percent have it by age 50, 65 percent by age 65).  When associated with a vitreous hemorrhage, there is a 70 percent risk of retinal break.  The examiner further found that in-service treatment following the incident was adequate as there was no indication of ocular trauma at that time, thus, any lack of treatment did not result in retinal detachment as alleged by the Veteran.  In addition, he noted that the Veteran did not start wearing glasses due to the "trauma" as alleged, rather, all records indicated that he had bilateral refractive error of approximately the same magnitude bilaterally and the "trauma" did not cause him to have to start wearing glasses.  He had to wear glasses because he was a latent hyperopia with mild astigmatism.  The hyperopia became more apparent over the years and he started wearing glasses.  

In a December 2013 statement, Dr. JIL indicated that he had reviewed the June 2013 report of VA eye examination.  He indicated that he had also reviewed two statements from reservists who were present at the time of the Veteran's in-service injury, to include a statement authored by the reservist who accidently shot the Veteran, and both statements corroborated the Veteran's story that he was hit at a close range.  It was also clear from the description of the Veteran and the fellow reservists that the Veteran suffered a significant force to the left side of his face.  Dr. JIL stated that the fact that the pellets were not recorded in the eyelids at the time of initial examination does not rule out the possibility of injury from the incident.  He reiterated that it is now well established that blast winds from explosives can produce very serious injuries, even without direct trauma from a foreign body.  As to the June 2013 report of VA eye examination, Dr. JIL noted that the examiner's opinion stated that there was no trauma from blunt injury or gun powder to the Veteran's left eye.  He stated that such opinion does not account for the possibility from blast wind.  As to the examiner's allegation that the Veteran  may have misinterpreted the nature of his injury, the two eyewitness reports seemed to support to his description.  He reiterated that standard retinal text books indicate that retinal detachments after ocular trauma have been reported to occur many decades later.  In summary, it was still his opinion that it is more probable than not that the Veteran's in-service injury was the cause of his retinal detachment and ultimate reduction in his vision.  

As discussed in detail above, there are conflicting medical opinions of record as to the likelihood that the claimed residuals of trauma to the left eye were sustained in service.  Opinions both for and against the claim are thorough and provide a detailed rationale supporting the conclusions reached therein.  While there are inconsistencies as to the precise nature and severity of the in-service injury, it is clearly documented that he sustained gun powder burns and injury to the left side of his face in service, and Dr. P.C. provided persuasive rationale reconciling the absence of specific evidence of injury directly to the eye at that time with the subsequent diagnosis of retinal detachment.  Although the VA examiner also provided rationale to the contrary, the Board concludes that overall the lay and medical evidence of record is in relative equipoise.   Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for residuals of trauma to the left eye is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for residuals of trauma to the left eye is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


